SEVENTH AMENDMENT TO CREDIT AGREEMENT

THIS SEVENTH AMENDMENT TO CREDIT AGREEMENT ("Seventh Amendment") is executed
this 19th day of July, 2006 ("Effective Date"), by and between U.S. PREMIUM
BEEF, LLC, a limited liability company formed under the laws of the State of
Delaware (successor, by merger, to U.S. Premium Beef, Ltd.), ("Borrower"), whose
mailing address is 12200 North Ambassador Drive, Suite 501, Kansas City,
Missouri 64163, and COBANK, ACB ("CoBank"), as agent for the benefit of the
Syndication Parties (in that capacity, "Agent"), whose mailing address is 5500
South Quebec Street, Greenwood Village, Colorado 80111.

RECITALS

A.      CoBank, as Agent and as a Syndication Party (collectively, the present
and future Syndication Parties shall be referred to herein as the "Syndication
Parties" and, each, a "Syndication Party") and Borrower's predecessor, U.S.
Premium Beef, Ltd. ("Original Borrower Entity"), entered into that certain
Credit Agreement (Term Loan) dated as of November 25, 1997, as amended by that
certain First Amendment to Credit Agreement (Term Loan) dated effective as of
March 21, 2000, as amended by that certain Second Amendment to Credit Agreement
(Term Loan) dated effective as of August 24, 2001, as amended by that certain
Third Amendment to Credit Agreement dated effective as of August 29, 2002, as
amended by that certain Fourth Amendment to Credit Agreement dated effective as
of August 6, 2003, as amended by that certain Fifth Amendment to Credit
Agreement dated effective as of September 29, 2004, and as amended by that
certain Sixth Amendment to Credit Agreement dated effective as of June 20, 2006
(as so amended and as further amended, modified, supplemented, restated or
replaced from time to time, the "Credit Agreement") pursuant to which the
Syndication Parties agreed to make a term loan to Original Borrower Entity under
the terms and conditions set forth in the Credit Agreement.

B.      Borrower has requested that the Syndication Parties amend the Credit
Agreement provisions with respect to distributions to equity holders, which the
Syndication Parties are willing to do under the terms and conditions as set
forth in this Seventh Amendment.

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, including the mutual promises and agreements contained
herein, the parties hereto hereby agree as follows:

 

 

--------------------------------------------------------------------------------


1.                  Amendments to Credit Agreement.  The Credit Agreement is
amended as of the Effective Date as follows:

1.1       A new Section 1.136 is added to Article I, reading as follows:

1.136   Excessive Distribution:  shall have the meaning set forth in Section
13.11.

1.2       Section 13.11 is amended in its entirety to read as follows:

13.11 Payment of Dividends.  Borrower shall not, directly or indirectly, declare
or pay any dividends on account of any shares of any class of its capital stock
now or hereafter outstanding, or set aside or otherwise deposit or invest any
sums for such purpose, or redeem, retire, defease, purchase or otherwise acquire
any shares of any class of its capital stock (or set aside or otherwise deposit
or invest any sums for such purpose) for any consideration other than common
stock or apply or set apart any sum, or make any other distribution (by
reduction or capital or otherwise) in respect of any such shares or retire
capital equities or other written notices of allocation, or make any other
distribution or allocation of its earnings, surplus or assets to any holder of
stock, allocated equities or other written notices of allocation, or agree to do
any of the foregoing; provided that prior to the Conversion Date, Borrower may:
(a) refund any Unit Retains and/or pay interest on Unit Retains so long as such
interest payments are treated as expenses to be deducted from income in the
calculation of the Debt Service Coverage Ratio; (b) distribute patronage-sourced
earnings annually in the form of cash and qualified written notices of
allocation, so long as the cash portion is the minimum amount required to
qualify the distribution as a deductible patronage distribution for federal
income tax purposes, and such written notices constitute equity and not debt;
(c) during any fiscal year of Borrower retire written notices of allocation
issued during any previous fiscal year, and (d) redeem or retire the interests
of retiring and/or terminated members, and provided further that (e) on and
after the Conversion Date, so long as Borrower is treated as a partnership for
tax purposes, Borrower shall be entitled to make distributions to its members
(i) on account of the federal and state income taxes that would be assessed to
such members based on Borrower's income, provided that the aggregate amount of
all such distributions in any calendar year may not exceed the amount of such
income which would be taxable to such members for such calendar year, multiplied
by the maximum applicable state and federal income tax rate for the calendar
year in which taxed, and (ii) without duplication of any amount included within
clause (e)(i), equal to the amount, up to an aggregate of $2,000,000.00 in
distributions under this clause (e)(ii) for all members, of federal and state
income taxes that would be assessed to such member on account of the transfer of
assets and liabilities occurring in connection with the Permitted Conversion
Transaction; so long as, in the case of (a), (b), (c), (d) and/or (e), Borrower
will, after taking into account any such payments, satisfy the requirements of
Section 12.19 hereof as of the end of the Quarter during which such payments or
refunds will be made; and provided that in the event that, with respect to any
calendar year commencing on or after January 1, 2006, Borrower makes any
distribution to its members pursuant to clause (e)(i) of this Section based on
an estimate of the amount of Borrower's income which would be taxable to
Borrower's members for such calendar year, and, subsequently, under the
applicable federal income tax return of Borrower as filed, Borrower's members
are in fact taxed based on a lesser amount of income, resulting in a
distribution to its members of an amount in excess of the amount allowed
pursuant to clause (e)(i) of this Section ("Excess Distribution"), the amount of
such Excess Distribution shall be deducted from the amount which could otherwise
be distributed to its members during the following calendar years until such
Excess Distribution has been fully deducted.

2

--------------------------------------------------------------------------------


 

2.                  Conditions to Effectiveness of this Seventh Amendment.  The
effectiveness of this Seventh Amendment is subject to satisfaction, in Agent's
sole discretion, of each of the following conditions precedent:

2.1    Representations and Warranties.  The representations and warranties of
Borrower shall be true and correct in all material respects on and as of the
Effective Date as though made on and as of such date.

2.2    No Event of Default.  No Event of Default shall have occurred and be
continuing under the Credit Agreement as of the Effective Date of this Seventh
Amendment.

2.3    Costs and Expenses.  Borrower shall have reimbursed Agent for all of its
costs and expenses incurred in connection with this Seventh Amendment, including
attorney's fees to Agent's counsel.

3.                  General Provisions.

3.1    No Other Modifications.  The Credit Agreement, as expressly modified
herein, shall continue in full force and effect and be binding upon the parties
thereto.        

3.2    Successors and Assigns.  This Seventh Amendment shall be binding upon and
inure to the benefit of Borrower and Agent, and their respective successors and
assigns, except that Borrower may not assign or transfer its rights or
obligations hereunder.

3.3     Definitions.  Capitalized terms used, but not defined, in this Seventh
Amendment shall have the meaning set forth in the Credit Agreement.

3.4      Severability.  Should any provision of this Seventh Amendment be deemed
unlawful or unenforceable, said provision shall be deemed several and apart from
all other provisions of this Seventh Amendment and all remaining provisions of
this Seventh Amendment shall be fully enforceable.

3.5      Governing Law.  To the extent not governed by federal law, this Seventh
Amendment and the rights and obligations of the parties hereto shall be governed
by, interpreted and enforced in accordance with the laws of the State of
Colorado.

3.6      Headings.  The captions or headings in this Seventh Amendment are for
convenience only and in no way define, limit or describe the scope or intent of
any provision of this Seventh Amendment.

3


--------------------------------------------------------------------------------


3.7      Counterparts.  This Seventh Amendment may be executed in any number of
counterparts and by different parties to this Seventh Amendment in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement. 
Copies of documents or signature pages bearing original signatures, and executed
documents or signature pages delivered by telefax or facsimile or by e-mail
transmission of an Adobeâ file format document (also known as a PDF file),
shall, in each such instance, be deemed to be, and shall constitute and be
treated as, an original signed document or counterpart, as applicable.  Any
party delivering an executed counterpart of this Seventh Amendment by telefax or
telefacsimile, or by e-mail transmission of an Adobe file format document also
shall deliver an original executed counterpart of this Seventh Amendment, but
the failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Seventh Amendment.

[Signatures Follow on Next Page]

 

 

 

 

 

 

 

4


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Seventh Amendment to
Credit Agreement to be executed as of the Effective Date.

BORROWER:

 

U.S. PREMIUM BEEF, LLC, a limited liability
company formed under the laws of the State of
Delaware

 

By: /s/ Steven D. Hunt
Name: Steven D. Hunt
Title: Chief Executive Officer

 

AGENT:

 

COBANK, ACB

 

By: /s/ Jim Stutzman
Name: Jim Stutzman
Title: Vice President, Corporate Finance Division

 

SYDICATION PARTY:

 

COBANK, ACB

 

By: /s/ Jim Stutzman
Name: Jim Stutzman
Title: Vice President, Corporate Finance Division

       
                                                                                                                                                                                   
                                                                                                                                                                                   

 

5